I am honoured to deliver this statement on behalf of His Excellency Mr. Salva Kiir Mayardit, President of the Republic of South Sudan, who unfortunately could not be present today owing to pressing domestic commitments back home.
I wish to congratulate you, Sir, on your election as President of the General Assembly at its seventy-second session. South Sudan affirms it commitment to playing its role in supporting you as you lead this historic session. I would also like to take this opportunity to congratulate His Excellency Mr. António Guterres and his Deputy, Her Excellency Amina Mohammed, for winning the confidence of this institution. South Sudan stands ready to cooperate and work closely with them.
The theme the President selected for this session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, resonates very well with the aspirations of our nation for peace, unity, development and prosperity. It is also in line with President Salva Kiir Mayardit’s declaration of 2017 as the Year of Peace and Prosperity. That solemn declaration is intended to cement our resolve that the aspirations of our people, for which they have fought long and hard, be realized.
However, the realization of peace is greatly impeded by a lack of resources. We commend the efforts of the Intergovernmental Authority on Development (IGAD), the African Union (AU) and international partners to shun and isolate political actors who seek power through violence. We urge all stakeholders to continue embracing that common position, and we renew our commitment to further building on the progress we have made in order to ensure that our people inherit the future that we have always envisioned and aspired to.
Nonetheless, we do not wish to delude ourselves that peace, unity and development can be achieved overnight. On the contrary, they require relentless and concerted efforts, dedication and commitment by all partners, which we are willingly, consciously and vigorously pursuing.
We strongly believe that peace is not a one-day affair or event. For us and our friendly partners in peace, there is simply no other viable alternative to making peace. Nonetheless, bringing about peace takes time. Attaining peace in South Sudan is a process that will require our collective efforts. It is a consistent and persistent accumulation of positive steps towards achieving the world that we envision for the future generations in our country, in our continent and in our world at large.
It is therefore against that backdrop that the South Sudanese Transitional Government of National Unity has embraced the full implementation of the Agreement on the Resolution of the Conflict in the Republic of South Sudan as the only instrument pivotal to achieving that mission and vision. By way of updating the General Assembly, allow me to highlight some of the important steps that our Government has taken to further enhance the achievement of peace in our young country.
The Transitional Government of National Unity continues to stand by its commitment to implementing the unilateral ceasefire that was announced by President Salva Kiir Mayardit in May 2017, and continues to call to estranged opposition groups to reciprocate our gesture of extending an olive branch.
With support from friendly partners, the Government has embarked upon implementing key aspects of the transitional security arrangements, such as security-sector reform, the cantonment of forces and the training of the Joint Integrated Police (JIP) in an effort to demilitarize our communities. We hope that the recently graduated JIP for Juba will be an example that can be emulated in other security sector institutions, especially through the overhaul and restructuring of the Sudan People’s Liberation Army into a professional national army.
The Transitional Government of National Unity is spearheading grass-roots intercommunal peace initiatives, as ongoing communal conflicts characterized by cattle-rustling, child abduction, high bride dowry and land disputes can be serious stumbling blocks to peace. It is essential to find ways to transform the way our communities interact with each other, and the international community should encourage and support Government efforts and invest in measures aimed at addressing those local conflicts so that success stories can be replicated all over South Sudan at different phases of our national dialogue.
It is in that area that I would like to highlight the role of young South Sudanese as either agents of, or detractors from, peace. One example of an intercommunal feud involving cattle-rustling and child abduction almost escalated into an uncontrolled conflict simply because the youth from the different communities were incited to violence. That makes us appreciate that our collective effort to ensure the situation in South Sudan can be salvaged only by embracing peace.
I also wish to highlight the important role that South Sudanese women continue to play as peacebuilders and custodians of intercommunal peace initiatives.
It is against that background that the Transitional Government of National Unity, with the support of religious leaders, the United Nations Mission in South Sudan, the United Nations Development Programme and other partners, is engaging in grass-roots, people-to-people peace by investing in improving economic activities among communities, such as building markets, rehabilitating schools, constructing fishing storage facilities and peacefully disarming armed communities. All of that has improved relations among warring communities, host communities and internally displaced persons.
We in South Sudan are currently optimistic about the return of peace. We have recently witnessed refugees and internally displaced persons gradually returning to their villages voluntarily, and several steps within communities indicate that the movement towards coexistence and living in harmony is a reality.
There will be challenges and reversals, but the direction of movement should be the big picture. We are very open to listening to counsel and to joint action, but we also expect our partners to acknowledge and reciprocate progress and to demonstrate some sense of respect and trust. An overtly confrontational approach risks creating a siege-and-bunker mentality. However, we are confident that soon violence and wars will be stories of the past in the Republic of South Sudan.
The national dialogue initiative declared by President Salva Kiir Mayardit is making strong and steady progress with regard to the Government’s commitment to addressing a number of political and security issues, with a view to creating an enabling environment for dialogue. Some major steps taken include the release of prisoners, including journalists; the expansion of the Steering Committee to include all the relevant stakeholders in the country; an ongoing effort to reach out to opposition figures; and a declaration of unilateral cessation of hostilities. The primary objective of the national dialogue initiative is to promote reconciliation and enhance confidence in the peace process so as to make dialogue not just the only viable option for resolving conflict but also a foundation for the national constitutional review process.
At this juncture, I would like to note that the Steering Committee for the National Dialogue Initiative has embarked upon engagement with all shades of political opinion, in particular those living outside South Sudan, in order to ensure that the national dialogue is inclusive and that its outcomes reflect the views of all components of the South Sudanese community.
The Steering Committee is engaging teams of resource persons who will go to all the states, counties, payams and bomas to organize meetings with representatives of the relevant groups to seek their views on the grievances held by their people and to ensure that those grievances are effectively addressed and remedied. The results of those discussions in the states will be reported to the Steering Committee, which will in turn present them to the larger national dialogue conference. The process will end with recommendations and resolutions that will be presented to the national leadership under the presidency and to the national Parliament for final adoption and implementation.
Our Government is supportive of the efforts aimed at revitalizing the implementation of the peace agreement. We recently convened in our capital, Juba, a meeting of the IGAD Council of Ministers to deliberate on ways to further expedite the preparation for the establishment of a high-level revitalization forum, which is envisaged to focus on practical ways to expedite the implementation of the peace agreement.
Today South Sudan enjoys cordial relations with its neighbours. Those countries — Ethiopia, Kenya, the Sudan and Uganda — are hosting South Sudanese refugees, providing corridors for humanitarian access and supporting development projects, all of which further enhance the efforts of the Transitional Government of National Unity to bring about peace. We are dependent upon those good relations in order to revive and increase oil production, construct and maintain important road infrastructure and provide electricity in the border towns — key ingredients for boosting the economy and work as incentives for peace.
Concerning Abyei, our Government reaffirms its willingness and readiness to implement the proposal of the African Union High-level Implementation Panel for the Sudan and South Sudan, of 21 September 2012, which, as presented by the Panel, was accepted by President Salva Kiir Mayardit. We are hopeful that the Republic of the Sudan and the Republic of South Sudan will soon resume cooperation in implementing that proposal.
I wish to report to the Assembly that our Government is cooperating with the United Nations Mission in South Sudan and is facilitating the deployment of the Regional Protection Force (RPF). In the past few months we have witnessed the arrival of members of the advance RPF, as agreed with the United Nations. The Government reaffirms its commitment to working closely with the United Nations, the AU and IGAD to oversee the smooth implementation and operationalization of the mandate of those troops in South Sudan.
The Transitional Government of National Unity continues to work towards ensuring that humanitarian access to those in need is unhindered. That has been done through continuous and open dialogue with aid agencies striving to have more humanitarian corridors opened up. I wish to commend the concerted efforts of the various humanitarian agencies that responded positively and worked to reverse the famine situation in parts of South Sudan. Despite some gains, I stress that continued support is necessary if we are to achieve a hunger-free South Sudan. I wish to take this opportunity to express our condolences and prayers to the families of those humanitarian aid workers who lost their lives in the line of duty in the Republic of South Sudan.
While we appreciate that saving lives is important, we also ought to save livelihoods. We cannot continue to mop the floor while the tap is open. The old “humanitarian intervention first and development later” paradigm is not a viable policy in the case of South Sudan. It is important to incentivize peace and stability through a balanced approach to development and embracing a new way of working. Stabilization and recovery initiatives are essential, and emergency support needs to be effectively complemented with some level of economic dynamism that provides a new platform for social cohesion and resilience-building.
As partners, we all need to do business differently. As a Government, we will redouble our efforts to ensure access and improve the enabling environment for humanitarian intervention. It is our expectation that a smart combination and calibration of development and humanitarian support is needed to maintain positive momentum.
Our ultimate goal and responsibility is to provide an opportunity for peace to all South Sudanese people, one that will enable them to choose their own leaders through free, fair and credible elections. Our focus for the remaining months of the transitional period, therefore, is to ensure that adequate preparation and a environment conducive to those elections are our top priorities, and we will see to it that peace is realized and that sufficient resources are allocated to that task.
These efforts are core building blocks and prerequisites for boosting confidence among and within our communities, which will stimulate them to voluntarily and gradually return to their homes. I would like to reiterate our position that those efforts can be sustained if, and only if, all political actors continue to respect and reciprocate the unilateral ceasefire declared by President Salva Kiir Mayardit earlier this year.
The progress we speak of can come about only when we start to see progress in the reform of the Security Council. Reform of the Council is an urgent task, since its current composition and functioning do not reflect the realities of the international community in the twenty- first century. In order to achieve concrete progress on Council reform, it is imperative to launch text-based negotiations in the intergovernmental negotiations during the Assembly’s seventy-second session.
In that connection, South Sudan wishes to add its voice in expressing its concerns with regard to the increasing tensions on the Korean peninsula. South Sudan supports the call of the international community urging North Korea to fully comply with the relevant Security Council resolutions on nuclear tests and ballistic-missile launches. South Sudan urges North Korea to show sincere will and concrete actions towards the denuclearization of the Korean peninsula.
With regard to climate change, although South Sudan’s greenhouse-gas emissions are negligible, it is one of the countries worst affected by climate change. The country is experiencing recurring droughts. According to the Intergovernmental Panel on Climate Change, it is the fastest-warming country in the region, with flooding and the loss of biodiversity and of livelihoods. I am glad to inform the Assembly that South Sudan has ratified the Paris Agreement on Climate Change and has prepared its national determined contributions and national adaptation programme of action to implement the projects embodied in both documents.
Allow me now to extend my appreciation to the countries members of IGAD, IGAD-Plus, the AU and the Troika, and China, Japan, Germany and the broader international community for their support for the peace process and development in my country. Although we appreciate that South Sudan as a nation cannot operate in isolation, the direction of the way forward must be South-Sudanese-led and its solutions must be home grown if we are genuinely striving to achieve sustainable results.
Long live South Sudan. Long live the United Nations.